     Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 1 of 10 Pageid#: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division – In Admiralty

ATLANTIC SPECIALTY INSURANCE COMPANY,

        Plaintiff,

v.                                                                         3:21cv2
                                                        Civil Action No. ________________

BOGDAN ANDREI BINDEA,

Serve: 1065 Tilmon Road
Charlottesville, VA 22901

        Defendant.

                     COMPLAINT FOR DECLARATORY JUDGMENT

        COMES NOW the Plaintiff, Atlantic Specialty Insurance Company, by and through

counsel, and for its Complaint seeking this Court's Declaratory Judgment respectfully states as

follows:

                                          JURISDICTION

        1.      This is an action for declaratory relief pursuant to Title 28 of the United States

Code, §§ 2201 et seq, in that a present controversy exists between the parties hereto in which

Plaintiff asks this Court to adjudicate and determine the rights of the parties to a contract of marine

insurance which is in dispute.

        2.      Venue lies within the Western District of Virginia as this cause arises out of a policy

of marine insurance delivered by Plaintiff to the insured named therein, Bogdan Bindea (“Bindea”)

in this District, and because Bindea is a resident of this District.

        3.      This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

States Code, § 1333.

                                                       1
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 2 of 10 Pageid#: 2




        4.     In the alternative, this case falls within the Court’s diversity jurisdiction pursuant

to Title 28 of the United States Code, § 1332.

                                             PARTIES

        5.     Plaintiff, Atlantic Specialty Insurance Company, (hereinafter “ASIC”) is a

corporation organized and existing under the laws of the State of Minnesota and is engaged in the

business of providing marine insurance.

        6.     Defendant, Bogdan Andrei Bindea, who also goes by the name Andy Bogdan

Bindea, is a resident of Charlottesville, Virginia and at all pertinent times is and was the owner of

the offshore supply vessel, BOB ROUSE (the “Vessel”).

                                  FACTUAL ALLEGATIONS

        7.     Bindea acquired the Vessel on or about November 19, 2019 (Exhibit A, Abstract

of Title).

        8.     Upon information and belief, after acquiring the Vessel, Bindea permanently

relocated the Vessel from the United States to Haiti to support his charitable and business

endeavors.

        9.     On or about November 17, 2020, the Vessel was moving a cargo of cement from

Port-au-Prince, Haiti to Mole Saint Nicolas, Haiti.

        10.    During this voyage, the Vessel apparently encountered rough seas, causing it to

capsize (the “Loss”).

        11.    The Vessel had a crew of seven. The captain, chief engineer and all other members

of the crew were and are Haitian citizens.

        12.    As a result of the capsizing of the Vessel, two crewmembers died, and others were

injured.


                                                      2
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 3 of 10 Pageid#: 3




       13.      Bindea has made a claim to ASIC for insurance coverage as a result of the Loss.

       14.      The first notice of a claim was prepared by Bindea’s legal counsel and was received

by ASIC on November 30, 2020 (Exhibit B).

       15.      The Vessel is a documented vessel of the United States, with a new Certificate of

Documentation (“COD”) having been issued to Bindea on or about January 15, 2020 (Exhibit C).

       16.      The COD identifies the Vessel as being home-ported in Ft. Lauderdale, Florida and

having Coastwise and Registry Endorsements.

       17.      On or about January 27, 2020, Bindea submitted an Application for Marine

Insurance for the Vessel to ASIC (Exhibit D). This Application included the COD and the report

of a marine surveyor dated December 11, 2019 (Exhibit E, “Survey Report”) as supporting

information.

       18.      In the Application, Bindea made the following representations, among others:

             a. Bindea has been operating vessels for 25 years;

             b. The navigation limits required were for the “AREA AROUND FLORIDA;” and

             c. The Vessel would have a crew of 3 persons and no other employees of Bindea or

                third party personnel would be carried on board the Vessel.

       19.      On January 30, 2020, ASIC requested further information from Bindea and sent an

additional application form to his agent.

       20.      ASIC thereafter received this additional application form completed and signed by

Bindea but dated January 29, 2020 (Exhibit F).

       21.      In this additional application form, Bindea stated that the location for which he was

seeking coverage was “Fort Lauderdale FLA” and that he had 3 employees. He further certified

that the application included “all [his] Operations, Locations, and Vessels….” He further stated


                                                      3
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 4 of 10 Pageid#: 4




the operations for which he was seeking coverage was for “Delivering Construction Piles.” Id.

         22.   Nowhere in any communication from Bindea or his agent to ASIC is there any

indication that Bindea expected the Vessel to be conducting operations in Haitian waters with a

crew of seven, nor did he request coverage for such operations in his applications.

                                       Insurance Coverage

         23.   In reliance on the truth, accuracy, and completeness of the information as submitted

by Bindea, ASIC entered into a contract to provide insurance to Bindea by issuing a marine

insurance policy in the form of its Commercial Marine Package, which provides a bundle of

various kinds of marine insurance coverage, Policy No. B5JH04214, with effective dates of March

20, 2020 to March 20, 2021 (Exhibit G, the “Policy”, which has been marked for convenience by

counsel with bates numbers ASIC 0001 through ASIC 0049 on the lower right corner of each

page).

         24.   Following the Declarations pages, the Policy consists of five Sections. Section I,

for Commercial Marine Liability, is then broken into four parts: Part I – Marine General liability

(ASIC 0012 to ASIC 0024), Part II – Vessel Protection & Indemnity (ASIC 0025 to ASIC 0029),

and Part III – Bailee Liability (ASIC 0030 to ASIC 0032). Part III is not pertinent.

         25.   Section II of the Policy, for Hull Physical Damage, is set forth in one part: Part I –

Vessel Hull (ASIC 0033 to ASIC 0036).

         26.   Section IV of the Policy provides General Exclusions from Coverage Applicable to

All Sections and Parts (ASIC 0037 to ASIC 0041).

         27.   Section V of the Policy provides General Conditions of Coverage Applicable to All

Sections and Parts (ASIC 0042 to ASIC 0047).




                                                     4
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 5 of 10 Pageid#: 5




       28.     The Declarations Page to the Policy states that Protection & Indemnity (“P&I”)

coverage is provided based on the Vessel having three crewmembers (ASIC 0004-0005).

       29.     The Declarations Page to the Policy also states that Hull Coverage (for loss or

damage to the Vessel) in the amount of $400,000, and P&I Coverage (for bodily injury and death

claims, among others) in the amount of $1,000,000 is provided when the Vessel is operating in

accordance with Navigation limits “[w]ithin the east coast of Florida.” Id.

       30.     The Policy, however, is an eroding policy in that the limits of available coverage

are eroded by “the costs and expenses of defending any suit against the insured” (ASIC 0012; see

also ASIC 0043).

       31.     The Policy applies to bodily injury or property damage claims only when they arise

in the Coverage territory (ASIC 0012), which is defined as “a. The United States of America

(including its territories and possessions, Puerto Rico and Canada)” or “b. International waters or

airspace, but only if the injury or damage occurs in the course of travel or transportation between

any places included in a., above….”. (ASIC 0020).

       32.     The Coverage territory for both Hull and P&I claims is, however, further limited

by a Navigational Warranty that reads as follows:

       Navigational Warranty – Warranted that the Vessel shall be confined to the
       Navigational Area described in the Declarations [“within the east coast of Florida”].
       If a vessel exceeds the Navigation Area, then all coverage herein is suspended until
       the vessel safely returns to the Navigation Area.

ASIC 0027, ASIC 0036.

       33.     By separate endorsement to the P&I portion of the Policy, coverage was added to

provide for claims made by or on behalf of the captain or members of the crew of the Vessel. This

coverage, however, is expressly limited:



                                                    5
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 6 of 10 Pageid#: 6




       It is a condition of the Crew Coverage provided by this endorsement that the
       number of crew members employed aboard the insured vessel(s) at any one time
       shall not exceed the number shown on the Declarations page. In the event additional
       crew members are to be employed, the insured shall give prior notice to the
       Company and pay such additional premium as is required. If the insured shall fail
       to give such prior notice and at the time of loss in respects to crew there are more
       crew employed, this insurance shall respond only in the proportion that the stated
       number of crew bears to the number on board at the time of loss.

ASIC 0028.

       34.    As is typical with most insurance policies, the P&I portion of the Policy

excludes coverage for “D. Engagement in unlawful trade or performance of an unlawful

act with knowledge of the Insured.” ASIC 0026.

       35.    Coverage Section V, General Conditions For Coverage Applicable to All

Coverage Sections, imposes further limits on the scope of Coverage:

              5.      Representations
                      By accepting this policy, you agree:
                      A. The statements in the Declarations are accurate and complete;
                      B. Those statements are based upon representations you made to
                         us; and
                      C. We have issued this policy in reliance upon your representations.

              6.      Concealment, Misrepresentations or Fraud
                      This Insurance Policy shall be void as to all interests insured if,
                      whether before or after a loss, any insured hereunder has concealed
                      or misrepresented any material fact or circumstance concerning this
                      insurance or the subject thereof, or the interests of the insured
                      therein, or in case of any fraud or false swearing by any insured
                      hereunder relating thereto.

ASIC 0044.

                                       The Vessel

       36.    46 U.S.C. §§ 12131 and 12151(b)(6) make it unlawful for the owner of a

documented vessel to place the vessel “under the command of a person not a citizen of the United




                                                    6
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 7 of 10 Pageid#: 7




States” and makes the vessel subject to seizure by and forfeiture to the United States for violation

of this requirement.

        37.     46 U.S.C. § 8103 and 46 C.F.R. § 15.720 require that only citizens of the United

States may serve as master on a documented vessel such as the BOB ROUSE operating out of a

foreign port.

                              COUNT ONE – BREACH OF DUTY
                                OF UTMOST GOOD FAITH

        38.     ASIC repeats and realleges each and every allegation set forth in the preceding

paragraphs as if set forth fully herein.

        39.     Under the general maritime law and the law of the Commonwealth of Virginia,

Bindea owed an absolute duty of utmost good faith and fair dealing to ASIC, known as the doctrine

of uberrimae fidei under the general maritime law.

        40.     Bindea never disclosed and in fact concealed from and misrepresented to ASIC the

intended area of operations for the Vessel by failing to disclose that the Vessel would operate out

of a foreign port in the nation of Haiti, far from the United States and the waters off the east coast

of Florida.

        41.     Bindea never disclosed and in fact concealed from and misrepresented to ASIC the

intended crewing of the Vessel by not disclosing that the Vessel would be manned with a crew of

seven rather than a crew of three.

        42.     Bindea never disclosed and in fact concealed from and misrepresented to ASIC the

intended manning of the Vessel by failing to disclose the Vessel would not be under the command

of a U.S. citizens as required by U.S. law, but would instead be crewed entirely by Haitian citizens

in direct violation of U.S. law.



                                                      7
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 8 of 10 Pageid#: 8




        43.      Upon information and belief, Bindea’s representation that he has been operating

vessels for 25 years is not true.

        44.      Bindea never sought to amend or update his applications or the coverage provided

by ASIC following relocation of the Vessel to Haiti.

        45.      This information that Bindea did not disclose would have been material to ASIC in

evaluating the decision about whether to provide or continue providing insurance coverage for the

Vessel and would, in fact, have resulted in a refusal by ASIC to provide insurance coverage for

the Vessel.

        46.      Bindea breached the duty of utmost good faith and fair dealing which he owed to

ASIC, rendering the insurance contract with ASIC void ab initio.

        47.      Because the insurance contract is void, ASIC owes no duty to insure, defend, or

indemnify Bindea with respect to any claims involving the Vessel, any cargo it may have been

carrying, or its crew.

              COUNT II – NO COVERAGE UNDER THE INSURANCE POLICY

        48.      ASIC repeats and realleges each and every allegation set forth in the preceding

paragraphs as if set forth fully herein.

        49.      The provisions of the Policy as set forth above show that even if the Policy is not

void ab initio, no coverage is owed to Bindea under the express terms of the Policy.

        50.      In particular, no coverage is available under the Policy because:

              a. The Vessel breached the Navigation Warranty by operating in waters far beyond

                 the waters off the east coast of Florida at the time of Loss;

              b. The Vessel was operating outside the Coverage territory at the time of the Loss;




                                                       8
  Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 9 of 10 Pageid#: 9




              c. Bindea knowingly and intentionally operated the Vessel unlawfully by placing it

                 under the command of a Haitian citizen;

              d. The Vessel was operating unlawfully at the time of the Loss.

              e. The statements in the Declarations to the Policy are not accurate and complete;

              f. At no time before the Loss did Bindea disclose multiple material facts and

                 circumstances concerning this insurance provided by the Policy or the subject

                 thereof.

                                COUNT III – REDUCED LIMITS

        51.      ASIC repeats and realleges each and every allegation set forth in the preceding

paragraphs as if set forth fully herein.

        52.      Even if coverage is available under the Policy, because the Vessel was manned with

a crew of seven instead of a crew of three, the P&I coverage available for the Loss is reduced such

that ASIC is obligated to respond only in the proportion that the stated number of crew bears to

the number on board at the time of loss.

        53.      Inasmuch as the ratio of three to seven is .429 (rounded), then any P&I coverage

owed by ASIC is reduced to $429,000 rather than $1,000,000, and this amount will be further

reduced by the costs and expenses of defending any suit that may be filed against Bindea as a result

of the Loss.

        WHEREFORE, Plaintiff, Atlantic Specialty Insurance Company, prays for entry of

judgment in its favor declaring:

        1. The contract of insurance issued to Bogdan Bindea is void and unenforceable against

              Atlantic Specialty Insurance Company;




                                                      9
Case 3:21-cv-00002-NKM Document 1 Filed 01/13/21 Page 10 of 10 Pageid#: 10




     2.   In the alternative, that Bogdan Bindea has breached the insurance contract, thereby

          relieving Atlantic Specialty Insurance Company of any duties or obligations

          thereunder;

     3. Should the Court find coverage is available under the Policy, then the amount of

          coverage available for claims under the P&I portion of the Policy is reduced to

          $429,000 rather than $1,000,000; and

     4. ASIC further prays for its costs, attorneys fees, and such other and further relief as may

          be appropriate.


     Respectfully submitted on January 13, 2021.



                                           ATLANTIC SPECIALTY
                                           INSURANCE COMPANY,

                                           By:      /s/ David N. Ventker
                                                    Of Counsel

                                                 David N. Ventker (VSB No. 29983)
                                                 Marissa M. Henderson (VSB No. 44156)
                                                 Ventker Henderson, PLLC
                                                 256 West Freemason Street
                                                 Norfolk, Virginia 23510
                                                 Telephone: 757.625.1192
                                                 Facsimile: 757.625.1475
                                                 dventker@ventkerlaw.com
                                                 mhenderson@ventkerlaw.com

                                                 Counsel for Atlantic Specialty
                                                 Insurance Company




                                                   10
